Citation Nr: 1443235	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  13-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating for L4-L5, L5-S1 spondylosis with bilateral sacroiliac degenerative joint disease, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to May 3, 2011, and as 20 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which continued the 20 percent rating assigned to the service-connected L4-L5, L5-S1 spondylosis with bilateral sacroiliac degenerative joint disease; and assigned a 20 percent rating for the service-connected right lower extremity radiculopathy effective May 3, 2011.

The October 2011 rating decision also denied a claim for service connection for a right hip disability.  In an April 2013 rating decision, service connection for right hip bursitis was granted.  As such, that issue is no longer before the Board for appellate review.  

The Board notes that the Veteran filed a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities in April 2014.  In an August 2014 rating decision, the RO denied that claim.  The RO also adjudicated whether the Veteran was entitled to increased ratings for his service-connected disabilities other than the L4-L5, L5-S1 spondylosis with bilateral sacroiliac degenerative joint disease and right lower extremity radiculopathy.  At the same time the August 2014 rating decision was issued, the RO also issued a supplemental statement of the case that included the eight issues adjudicated in the August 2014 rating decision and the two issues listed on the title page.  The RO also certified these issues to the Board.  The Board does not agree that it has jurisdiction of any claims other than the two listed on the title page at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the Veteran's claims listed on the title page would be premature at this time.  The Veteran has requested a Board hearing at a local VA office, specifically the RO in Lincoln, Nebraska, which he asserts is closer to him that the RO in Des Moines, Iowa.  See June 2013 VA Form 9.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with applicable law.  Please note that the Veteran has requested to appear at a hearing at the Lincoln, Nebraska, RO rather than the Des Moines, Iowa, RO.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



